Citation Nr: 0703835	
Decision Date: 02/06/07    Archive Date: 02/14/07

DOCKET NO.  03-03 807	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to an increased evaluation for the residual 
scar of gunshot wound (GSW) to left forearm, currently 
evaluated as 10 percent disabling.

2.  Entitlement to an initial evaluation greater than 20 
percent for postoperative residuals of hemigastrectomy and 
vagotomy.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Appellant, appellant's spouse


ATTORNEY FOR THE BOARD

L. J. Bakke, Counsel 

INTRODUCTION

The veteran served on active duty from February 1952 to 
January 1954.

This appeal arises before the Board of Veterans' Appeals 
(Board) from rating decisions rendered in June 2001 and 
January 2002 by the Department of Veterans Affairs (VA) 
Regional Office (RO).  In November 2004, the Board remanded 
the claims for additional development.  

The veteran testified before the undersigned Acting Veterans 
Law Judge in September 2003.  A transcript of the hearing has 
been made and is associated with the claims file.

In November 2004, the Board remanded a claim for an initial 
evaluation greater than 10 percent for injury to the extensor 
muscles of the left forearm, as residuals of GSW to the left 
forearm, for the issuance of a statement of the case (SOC).  
The RO accordingly issued an SOC identifying this issue in 
October 2006.  In the notification letter, the RO explained 
that the veteran had 60 days from the date of the 
notification letter to perfect his appeal as to this issue 
with the timely submission of substantive appeal, or VA Form 
9, provided with the SOC.  The veteran declined to timely 
perfect his appeal.  This issue is therefore not before the 
Board.

In his September 2003 testimony before the undersigned Acting 
Veterans Law Judge, the veteran and his representative 
claimed entitlement to an earlier effective date for service 
connection of injury to the extensor muscles of the left 
forearm, as residuals of GSW to the left forearm.  In 
addition, in May 2003, the veteran submitted a medical 
statement showing that his vision problems are possibly 
connected to a vitamin deficiency that may be related to his 
stomach surgery.  These claims have not been adjudicated by 
the agency of original jurisdiction, and are referred to the 
RO for appropriate action.  

Furthermore, in its Remand, dated in November 2004, the Board 
noted that in statements, received in January and July of 
2001, the issue of entitlement to an earlier effective date 
for service connection for a duodenal ulcer, based on a claim 
of clear and unmistakable error in an RO rating decision 
dated in March 1954, had been raised.  The Board noted that 
this issue had not been adjudicated by the agency of original 
jurisdiction, and that it was referred to the RO for 
appropriate action.  It does not appear that this issue has 
been adjudicated, or otherwise disposed of, and this issue is 
again referred to the RO for appropriate action.  


FINDINGS OF FACT

1.  The service-connected scar, residual, GSW, left forearm, 
is currently manifested by a hypopigmented, tender, depressed 
scar in the lateral aspect of the proximal left forearm, 
measuring approximately 3 x 0.25 centimeters; but not 
functional loss.

2.  The service-connected postoperative residuals of 
hemigastrectomy and vagotomy are currently manifested by 
complaints of nausea, weakness, occasional diarrhea, and 
nausea and sweating, after meals; his disability is 
productive of moderate symptoms; but is not manifested by 
severe symptoms associated with nausea, sweating, circulatory 
disturbances after meals, diarrhea, hypoglycemic symptoms, 
weight loss with malnutrition and anemia, periodic vomiting, 
recurring melena or hematemesis, severe hemorrhages, or large 
ulcerated or eroded areas.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for scar, residual, GSW to the left forearm, have not been 
met.  38 U.S.C.A. §§ 1155, 5107(a) (West 2002 & Supp. 2005); 
38 C.F.R. § 3.102, 3.159, 3.321(b)(1), 4.7, 4.118, Diagnostic 
Codes 7801, 7804, and 7805 (as in effect prior to August 30, 
2002, and thereafter).  

2.  The criteria for an initial evaluation of 40 percent, and 
no more, for postoperative residuals of hemigastrectomy and 
vagotomy have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.7, 4.112 
(2001 and 2006), 4.114, Diagnostic Code 7308 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Rating and Higher Initial Evaluation

The veteran seeks entitlement to an increased evaluation for 
his scar, residual, GSW to the left forearm, and for an 
initial evaluation in excess of 20 percent for postoperative 
residuals of hemigastrectomy and vagotomy.  

Service-connected disabilities are rated in accordance with 
the VA's Schedule for Rating Disabilities (Schedule).  The 
ratings are based on the average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  See 38 U.S.C.A § 1155; 38 C.F.R. Part 4.  When 
rating the veteran's service-connected disability, the entire 
medical history must be borne in mind.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for the higher rating.  See 
38 C.F.R. § 4.7.

A.  Scar, Residual, GSW, Left Forearm

The veteran testified before the undersigned Acting Veterans 
Law Judge in September 2003 and before a local hearing 
officer sitting at the RO in October 2001 that he experiences 
pain, limitation of motion, weakness, and atrophy in his left 
forearm.  The veteran's witness attested to her observations 
of the veteran's symptoms.

In cases where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994). 

Service connection for the residuals of a bullet wound to the 
left forearm was originally granted in a March 1954 rating 
decision.  The residuals were then described as two small 
non-symptomatic scars on the upper third of the left forearm.  
A noncompensable (0 percent) evaluation was assigned, 
effective in January 1954.  

In May 2000, the veteran filed a claim for a compensable 
rating.  In January 2001, the RO granted the claim to the 
extent that it increased the veteran's evaluation to 10 
percent.  The veteran has appealed.  

The RO has evaluated this disability as 10 percent disabling, 
under 38 C.F.R. § 4.118, Diagnostic Code (DC) 7804.  Under DC 
7804 (as in effect prior to August 30, 2002), a 10 percent 
evaluation is warranted for scars that are superficial, 
tender and painful on objective demonstration.  

The medical evidence for consideration consists of non-VA 
medical reports, and VA examination reports and progress 
notes, dated between 2000 and 2006.  

The most recent relevant medical evidence is a January 2006 
VA examination report, which shows that the veteran 
complained of left forearm pain.  On examination, there was 
an anterior scar 2 centimeters (cm.) x 0.25 cm. deep on the 
lateral aspect of the upper third of the left forearm, and an 
exit scar on the extensor surface of the left forearm 
measuring 3 cm. x 0.25 cm.  Both scars were deep and 
nontender.  There were no adhesions, and no tendon damage.  
The examiner noted that there was essentially no change since 
the veteran's 2003 examination.  The diagnoses noted a 
fragment wound of the right (appears to be in error, should 
be "left") forearm penetrated over the brachioradialis 
group 8 muscle and status post metallic foreign body removed.  

A VA examination report, dated in May 2003, notes a history 
of a GSW to the left forearm in the proximal 1/3 of the 
lateral side the forearm, with no residual fracture.  The 
veteran complained of pain upon gripping and lifting.  On 
examination, there was a depressed scar on the lateral aspect 
of the proximal left forearm over the extensor wad of 
muscles.   The soft tissues were tender.  The diagnosis was 
post-traumatic painful scar in the extensor wad of muscles of 
the left forearm, with symptoms "similar to tennis elbow."  

A VA examination report, dated in January 2001, shows 
complaints of left forearm pain, weakened left hand grip, and 
mild numbness in the left forearm.  On examination, there was 
a healed scar on the left forearm that was well-healed and 
slightly tender.  The diagnosis was post-traumatic neuralgia 
secondary to gunshot wound on the left forearm.   

A VA examination report, dated in November 2000, shows that 
the veteran complained of pain that worsened when holding or 
lifting things, and some numbness of the fingers.  On 
examination, there was a 3 cm. x 0.3 cm. hypopigmented, 
indurated scar on the left posterior forearm that was painful 
to touch and interfered with the movements of the wrist and 
fingers secondary to pain.  

Overall, the VA progress notes show a number of treatments 
for left forearm symptoms that included pain and weakness.  
The findings included notations of tenderness in the area of 
the GSW, and decreased strength, and ranges of motion in the 
wrist and elbow.  The reports indicate use of a wrist brace, 
and a TENS unit.  The diagnoses included left lateral 
epicondylitis, and chronic pain secondary to scar formation 
from bullet wound.  

The RO has evaluated the veteran's scar as 10 percent 
disabling under DC 7804.  The Board initially notes that the 
10 percent rating is the maximum rating provided for under DC 
7804 (as in effect prior to August 30, 2002).  

A compensable rating is not warranted under any other 
potentially applicable code.  See Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  

Under 38 C.F.R. § 4.118, Diagnostic Code (DC) 7801 (as in 
effect prior to August 30, 2002), a 30 percent evaluation is 
warranted for third degree burn scars of an area or areas 
exceeding 12 square inches (77.4 cm. squared).  

Under 38 C.F.R. § 4.118, DC 7805 (as in effect prior to 
August 30, 2002), other scars will be rated on limitation of 
function of the part affected.

A rating in excess of 10 percent is not warranted under DC 
7801 or 7805 (as in effect prior to August 30, 2002).  The 
Board initially notes that service connection is in effect 
for an injury to the extensor muscles of the left forearm, 
residual of GSW to the left forearm.  This disability has 
been evaluated as 10 percent disabling.  This evaluation 
compensates the veteran for the symptoms of his GSW damage to 
his left forearm, other than his scar.  As the veteran is 
receiving separate compensation for these symptoms, which 
include left upper extremity pain, decreased left grip 
strength, and decreased range of motion of the left elbow, 
these symptoms may not be considered in rating his scar.  See 
38 C.F.R. § 4.14 (2006) (avoidance of pyramiding).  In 
addition, as noted in the Introduction, a notice of 
disagreement was received as to the evaluation assigned in 
the RO's July 2003 grant of service connection for the injury 
to the extensor muscles of the left forearm, residuals of the 
inservice GSW, and a statement of the case was issued.  
However, the veteran did not perfect his appeal.  This issue 
is therefore not before the Board.  

Turing to the merits of the case, while there is a finding in 
the November 2000 VA examination report to the effect that 
the veteran's scar causes a limitation of left forearm 
function, the subsequently dated medical evidence, to include 
three VA examination reports, are considered more probative 
of the veteran's current condition.  Francisco.  This 
evidence fails to show that his scar is productive of a 
limitation of function.  Furthermore, the evidence does not 
show that the veteran has third degree burns, or that his 
left forearm scar exceeds 12 square inches.  Therefore, the 
criteria for a rating in excess of 10 percent are not shown 
to have been met under DC 7801 or 7805 (as in effect prior to 
August 30, 2002).

The regulations for evaluation of skin disabilities were 
revised, effective on August 30, 2002.  67 Fed. Reg. 49590 
(July 31, 2002).

In Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003), the 
United States Court of Appeals for the Federal Circuit 
overruled Karnas v. Derwinski, 1 Vet. App. 308 (1991), to the 
extent it conflicts with the precedents of the Supreme Court 
and the Federal Circuit.  See Karnas v. Derwinski, 1 Vet. 
App. 308, 312-313 (1991) (The Court of Appeals for Veterans 
Claims held that where the law or regulations change while a 
case is pending, the version most favorable to the claimant 
applies, absent Congressional intent to the contrary).  In 
VAOPGCPREC 7-2003, the General Counsel held that Karnas is 
inconsistent with Supreme Court and Federal Circuit precedent 
insofar as Karnas provides that, when a statute or regulation 
changes while a claim is pending before the VA or a court, 
whichever version of the statute or regulation is most 
favorable to the claimant will govern unless the statute or 
regulation clearly specifies otherwise.  The General Counsel 
held that the rule adopted in Karnas no longer applies in 
determining whether a new statute or regulation applies to a 
pending claim.  The General Counsel indicated that pursuant 
to Supreme Court and Federal Circuit precedent, when a new 
statute is enacted or a new regulation is issued while a 
claim is pending before VA, VA must first determine whether 
the statute or regulation identifies the types of claims to 
which it applies.  If the statute or regulation is silent, VA 
must determine whether applying the new provision to claims 
that were pending when it took effect would produce genuinely 
retroactive effects.  If applying the new provision would 
produce such retroactive effects, VA ordinarily should not 
apply the new provision to the claim.  If applying the new 
provision would not produce retroactive effects, VA 
ordinarily must apply the new provision.  VAOPGCPREC 7-2003.


Under 38 C.F.R. § 4.118, DC 7801 (scars other than scars of 
the head, face, or neck, that are deep or cause limited 
motion) (as in effect August 30, 2002), a 20 percent 
evaluation is warranted for an area or areas exceeding 12 
square inches (77 square centimeters).  Scars in widely 
separated areas, as on two or more extremities or on anterior 
and posterior surfaces of extremities or trunk will be 
separately rated and combined in accordance with 38 C.F.R. § 
4.25.  Note (1).  A deep scar is one associated with 
underlying soft tissue damage.  Note (2).

Under 38 C.F.R. § 4.118, DC 7805 (as in effect August 30, 
2002), scars, other, are to be evaluated based on limitation 
of function of the affected part.  

Here, the medical evidence does not reflect that the 
manifestations required for an evaluation in excess of 10 
percent are present under the revised criteria.  As 
previously noted, there is no medical evidence to show that 
the veteran's left forearm scar exceeds 12 square inches.  
With regard to DC 7805, the Board's earlier discussion of 
this diagnostic code (which is unchanged from August 2002), 
is incorporated herein.  Briefly stated, the evidence shows 
that his scar is not productive of a limitation of function.  
Therefore, the criteria for a rating in excess of 10 percent 
are not shown to have been met under DC 7801 or 7805 (as in 
effect August 30, 2002).

Although the Board is precluded by regulation from assigning 
an extraschedular rating under 38 C.F.R. Section 3.321(b)(1) 
in the first instance, the Board is not precluded from 
considering whether the case should be referred to the 
Director of VA's Compensation and Pension Service.  Thus, the 
Board has reviewed the entirety of the disability picture, 
but finds that it is not so exceptional or unusual as to 
render impractical the application of the regular schedular 
criteria.  For this reason, the Board finds no basis to refer 
this case for consideration of an extraschedular rating.  

After careful consideration of the evidence the Board finds 
that the criteria for a an evaluation in excess of 10 percent 
have not been met under either the old or the new criteria, 
and that the claim must be denied.  

B.  Postoperative Residuals, Hemigastrectomy and Vagotomy

The veteran asserts that an initial evaluation in excess of 
20 percent is warranted for his postoperative residuals of 
hemigastrectomy and vagotomy.  The veteran testified before 
the undersigned Acting Veterans Law Judge in September 2003 
and in October 2001 before a local hearing officer sitting at 
the RO that that he experiences pain, nausea, weakness, 
occasional vomiting and diarrhea; that he must eat a 
restricted diet and small portions; and that he experiences 
sweating, cold, lethargy, and shaking hands after eating.  
The veteran's witness attested to her personal observations 
of his symptoms.  

In a January 2002 rating decision, the RO granted service 
connection for gastritis, post gastrectomy and vagotomy, 
evaluated as 20 percent disabling, effective in May 2000.  
The veteran appealed the issue of entitlement to an initial 
evaluation in excess of 20 percent.  

The veteran is appealing the original assignment of a 
disability evaluation following an award of service 
connection.  In such a case, it is not the present level of 
disability which is of primary importance, but rather the 
entire period is to be considered to ensure that 
consideration is given to the possibility of staged ratings; 
that is, separate ratings for separate periods of time based 
on the facts found.  See Fenderson v. West, 12 Vet. App. 119, 
126 (1999). 

The RO has evaluated the veteran's postoperative residuals of 
hemigastrectomy and vagotomy as 20 percent disabling under 
38 C.F.R. §  4.114, DC 7308.  Under DC 7308, a 20 percent 
evaluation is warranted for: postgastrectomy syndromes, mild, 
infrequent episodes of epigastric distress with 
characteristic mild circulatory symptoms or continuous mild 
manifestation.  A 40 percent evaluation contemplates moderate 
symptoms, less frequent episodes of epigastric disorders with 
characteristic mild circulatory symptoms after meals but with 
diarrhea and weight loss.  

Ratings under Diagnostic Codes 7301 to 7329, inclusive, 7331, 
7342, and 7345 to 7348, inclusive, are not to be combined 
with each other.  Instead, a single evaluation will be 
assigned under the diagnostic code that reflects the 
predominant disability picture, with elevation to the next 
higher evaluation where the severity of the overall 
disability warrants such elevation.  38 C.F.R. § 4.114.

During the pendency of this appeal, the criteria for rating 
diseases of the digestive system were amended.  These changes 
affected the evaluation of liver disorders and diseases.  See 
66 Fed. Reg. 29,486-29,489 (effective July 2, 2001) (codified 
at 38 C.F.R. § 4.114 (2006)).

Effective prior to and after July 2, 2001, weight loss 
remains a criterion for a disability rating higher than 
currently assigned for the veteran's stomach disorder under 
DC 7308.  However, in July 2001, 38 C.F.R. § 4.112 was 
revised.  Under the old regulation (as in effect prior to 
July 2, 2001), minor weight loss or greater weight losses of 
brief duration were not considered to be of importance.  
Under the revised version (as in effect July 2, 2001), 
definitions of "substantial weight loss, minor weight loss, 
inability to gain weight, and baseline weight" are to be used 
in diagnostic codes found under 38 C.F.R. § 4.114.  

For purposes of evaluating conditions at 38 C.F.R. § 4.114, 
the term "substantial weight loss" means a loss of greater 
than 20 percent of the individual's baseline weight, 
sustained over three months or longer; and the term "minor 
weight loss" means a weight loss of 10 to 20 percent of the 
individual's baseline weight, sustained for three months or 
longer.  The term "inability to gain weight" means that there 
has been substantial weight loss with inability to regain it 
despite appropriate therapy.  "Baseline weight" means the 
average weight for the two-year-period preceding onset of the 
disease.  38 C.F.R. § 4.112 (2006).

In the present case, the Board finds that the change in 
regulation concerning the meaning of "weight loss" does not 
impact the veteran's case.  As will be explained below, while 
the veteran's weight has varied over the time period in 
consideration, these changes have not been found by medical 
professionals to be productive of impairment of health.

The relevant medical evidence consists of VA and non-VA 
reports, dated between May 2000 and 2006.  This evidence 
includes a VA examination report, dated in January 2006, 
which shows that the veteran reported that he had to eat 
small portions or he developed abdominal pain in the 
epigastric region radiating to the left shoulder, and that 
this happened about twice a week.  He also reported weakness 
and sweatiness, usually after meals, that occurred two to 
three times per week, and which lasted about 1/2 to 3/4 of an 
hour.  He reported a five to six pound weight loss over the 
last few months, and a normal appetite.  He further reported 
having nausea after eating a large portion of food.  He 
denied having hematemesis, constipation, or diarrhea.  On 
examination, he weighed 168 pounds.  He was found to have a 
nontender, nondistended abdomen with normal bowel sounds, no 
organomegaly, and no masses.  The diagnoses were chronic 
gastritis, and duodenal ulcer status post Billroth II 
gastrectomy with vagotomy.  The examiner further noted that 
there was no evidence of malnutrition, and mild anemia by 
history of the veteran.  

A VA examination report, dated in May 2003, shows that the 
veteran reported abdominal pain, dumping syndrome one to 
three times per week, to include sweating and weakness, and 
that he used medication two times per day for control of his 
gastrointestinal symptoms.  He complained of occasional 
diarrhea and constipation, and no history of weight loss.  He 
reported having food intolerance, to include steak and 
gravies.  On examination, he weighed 164 pounds.  Clinical 
tests showed no abnormalities, and there were no findings of 
anemia, melena, hematemesis, or malnutrition.  Hemoglobin was 
normal.  The diagnoses were      chronic gastritis, and 
gastroesophageal reflux (GER), duodenal ulcer by history, and 
status post Billroth II surgery with gastrojejunostomy and 
vagotomy.  The examiner noted there with no clinical evidence 
of an active ulcer by upper gastrointestinal series (UGI).  
An accompanying double contrast UGI (upper gastrointestinal) 
study report contains impressions of status post 
gastrojejunostomy with no evidence of ulcer appreciated, and 
gastroesophageal reflux to the midsophagus.  

Private medical treatment records and VA progress notes, 
dated between 2000 and 2005, show that the veteran complained 
of epigastric pain, nausea, and GER, despite prescribed 
medications and objective observations of a consistently 
soft, nontender abdomen, with normoactive bowel, and no 
organomegaly or masses.  Rectal examination was also 
consistently within normal limits.  These records also show 
that the veteran was treated for H.pylori infection.  Private 
clinical tests showed findings of mild to moderate gastritis 
in 2001 with ulceration at the anastomosis.  A biopsy was 
done and results show findings of mild to moderate chronic 
non-specific gastritis but the presence of an ulcer was not 
confirmed.  In October 2003, a colonoscopy was performed 
following a finding of unexplained iron deficiency anemia, 
but no abnormalities were detected.  The impression noted 
that the rectum, sigmoid colon, descending colon, splenic 
flexure, transverse colon, hepatic flexure, ascending colon, 
and cecum, were all normal.  In January 2004, anemia was 
again noted and a small anastomotic ulcer was again detected.  
Biopsy was performed but again a definite ulcer or erosion 
could not be confirmed.  The pathology report notes mild 
active chronic gastritis.  Weight was shown to measure 
between 162 and 173 pounds throughout.  Neither VA nor non-VA 
records show that the veteran required hospitalization for 
his service-connected gastro-intestinal condition other than 
to conduct clinical tests.  

The claims file includes statements from a private physician, 
Ralph A. DeMaio, M.D.  The most recent statement, dated in 
January 2005, notes that the veteran has chronic bile reflux 
gastritis and that he will be on a proton pump inhibitor and 
sulcrulfate indefinitely, and indicates that he has chronic 
rapid gastric emptying.  A statement, dated in July 2001, 
shows that Dr. DeMaio reported that the veteran was under his 
care for chronic bile reflux gastritis, and that he 
"suffered unduly" from his gastrointestinal conditions.  
Dr. DeMaio noted that the veteran is status post gastric 
surgery with a Billroth II, and that he will require proton 
pump inhibitors and sulcrulfate indefinitely.  In a 
subsequent statement dated the same month, the physician 
noted that the conditions are chronic, and that the veteran 
will need continued medical care indefinitely.  An associated 
endoscopy report, dated in February 2001, contains an 
impression of normal esophagus, and a Billroth II anastomosis 
in the antrum.  An associated pathology report contains a 
diagnosis noting mild to moderate chronic, non-specific 
gastritis.  

A statement from Larry Frohman, M.D., dated in May 2003, 
notes that the veteran does not have the type of anemia 
associated with a vitamin deficiency causing vision loss.  

The Board finds that the criteria for a rating of 40 percent 
under DC 7308 have been met.  The veteran is shown to have 
reported having pain in the epigastric region, and weakness 
and sweatiness, usually after meals, that occur two to three 
times per week, and which last about 1/2 to 3/4 of an hour.  He 
is shown to have received considerable treatment for his 
gastrointestinal disability, to include an endoscopy, and 
colonoscopies, and treatment for H.pylori infection.  His 
findings were representative of, but did not conclusively 
show, a small anastomotic ulcer.  There are also findings of 
mild to moderate chronic, non-specific gastritis, and dumping 
syndrome.  See e.g., VA progress notes, dated in May 2002, 
April 2004, and March 2005.  The veteran was diagnosed with 
anemia on two occasions.  Furthermore, Dr DeMaio states that 
the veteran has chronic bile reflux gastritis, that he will 
be on a proton pump inhibitor and sulcrulfate indefinitely, 
and that he has chronic rapid gastric emptying.  The 
veteran's diagnoses have included chronic gastritis, and 
duodenal ulcer status post Billroth II gastrectomy with 
vagotomy.  Given the foregoing, the Board finds that the 
evidence is at least in equipoise as to whether the veteran 
has moderate symptoms, and whether the criteria for a 40 
percent rating have been met.  A 40 percent rating under DC 
7308 is therefore warranted. 38 C.F.R. § 4.7.  

A rating in excess of 40 percent is not warranted.  Under DC 
7308, a 60 percent evaluation is warranted for severe 
symptoms associated with nausea, sweating, circulatory 
disturbances after meals, diarrhea, hypoglycemic symptoms, 
and weight loss with malnutrition and anemia.  Here, the 
veteran reported having occasional diarrhea in May 2003; he 
denied having diarrhea in January 2006.  There are no 
findings of hypoglycemic symptoms, or malnutrition.  Although 
the medical evidence shows that the veteran was diagnosed 
with anemia on two occasions, followed by clinical tests that 
revealed no abnormalities in 2003, and tissue findings 
consistent with a healed or healing ulcer in 2004.  A 
diagnosis of anemia was made in 2006 "by history" as 
reported by the veteran, but clinical testing was not found 
to confirm this.  With regard to weight loss, the Board notes 
that the veteran's weight has ranged between 162 to 173 
pounds.  This represents a change of 11 pounds over the time 
period under consideration, which the Board finds to be a 
minor weight change within the meaning of the old criteria.  
Under the new criteria, the change in weight represents a 
gain from the baseline weight, rather than a loss, and 
therefore cannot be construed as representing a loss in 
weight that is more than minor.  The Board arrives at this 
calculation by observing that the greatest fluctuation in 
weight during the time period under consideration as compared 
to the veteran's baseline weight.  To determine the veteran's 
baseline weight, the Board notes that while service 
connection for this condition was not granted until 2002 
(effective May 2000), service medical records reflect that he 
was hospitalized and treated during active service for an 
active duodenal ulcer with the first clinical evidence of 
ulcer being recorded in January 1953.  Hence, to find the 
average weight for the two year period preceding onset of the 
disease, the Board turns to the veteran's service medical 
records, which reflect weight measured at 155 in 1951, and 
154-1/2 in 1953.  The average of these two figures is 154-
3/4, or 155.  Ten percent of 155 pounds is 15.5 pounds and 20 
percent of 155 is 31 pounds.  Inservice hospital records of 
treatment for ulcer in 1953 show that the veteran weighed at 
maximum 165 pounds, with an average of 160 pounds.  The Board 
will calculate the difference using both baseline figures to 
ensure a calculation most advantageous to him.  Ten percent 
of 160 is 16 pounds and 20 percent of 160 is 32 pounds.  
Using the baseline of 155 pounds, one can see that the 
veteran's weight at its greatest divergence is a gain of 18 
pounds, which, while over the 10 percent difference, 
represents a gain, rather than a loss, in weight.  Using the 
baseline of 160 pounds, the weight at its greatest divergence 
is a gain of 13 pounds-again, representing a gain, rather 
than a loss, but here within the 10 percent difference.  
Hence, the medical evidence does not show that the veteran 
has sustained even a minor weight loss.  In summary, the 
evidence is insufficient to show that the veteran has 
sufficiently severe symptoms such as diarrhea, hypoglycemic 
symptoms, weight loss, malnutrition or anemia, and the Board 
finds that the criteria for a rating in excess of 40 percent 
under DC 7308 have not been met.  

A rating in excess of 40 percent is not warranted under any 
other diagnostic code.  Schafrath.  Under 38 C.F.R. § 4.114, 
DC 7307, a 60 percent rating is warranted for  marginal ulcer 
(gastrojejunal), severe; same as pronounced with less 
pronounced and less continuous symptoms with definite 
impairment of health (a 100 percent rating is warranted where 
the ulcer is pronounced; with periodic or continuous pain 
unrelieved by standard ulcer therapy with periodic vomiting, 
recurring melena or hematemesis, and weight loss).  Under 
38 C.F.R. § 4.114, DC 7306, a 60 percent rating is warranted 
for gastritis, hypertrophic (identified by gastroscope), 
chronic, with severe hemorrhages, or large ulcerated or 
eroded areas.  

In this case, the evidence shows that there have been some 
findings indicative of, but no conclusively showing, a small 
anastomotic ulcer.  The veteran has frequently complained of 
abdominal pain, as well as sweating and weakness.  However, 
the evidence is insufficient to show that he has periodic 
vomiting, recurring melena or hematemesis, weight loss, 
severe hemorrhages, or large ulcerated or eroded areas.  The 
Board further notes that there is no indication in private 
and VA treatment records, or VA examination reports, that the 
veteran's weight was at any time found to be productive of 
impairment of health.  In summary, the findings do not 
sufficiently implicate the criteria at DC's 7306 and 7307 to 
warrant an evaluation in excess of 40 percent.  

To the extent that the claims have been denied, as the 
preponderance of the evidence weighs against the claims, the 
benefit-of-the- doubt doctrine does not apply.  See 38 
U.S.C.A. § 5107(b).


II.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) amended 
VA's duties to notify and to assist a claimant in developing 
information and evidence necessary to substantiate a claim.  
See 38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159.  Under 
38 U.S.C.A. Section 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. Section 3.159, VA 
must request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim.

The VCAA notice requirements apply to all five elements of a 
service connection claim.  The five elements are: 1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  See 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The notice 
must be provided to a claimant before the initial unfavorable 
adjudication by the RO.  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004). 

In this case, pre-adjudication VCAA notice was not provided 
and this case was remanded in part to provide it in November 
2004.  In January 2005, the RO provided the veteran with VCAA 
notice concerning the claim for a higher initial evaluation 
for the gastrointestinal disability.  The notice informed the 
veteran of the type of evidence needed to substantiate the 
claim of increased evaluation, namely, evidence that his 
service-connected disability had increased in severity.  The 
veteran was informed that VA would obtain service records, VA 
records and records of other Federal agencies, and that he 
could submit other records not in the custody of a Federal 
agency, such as private medical records, or with his 
authorization VA would obtain any such records on his behalf.  
He was asked to submit evidence, which would include that in 
his possession, in support of his claim.  

The January 2005 notice did not expressly identify the issue 
of increased evaluation for the residual scar.  
Notwithstanding this, the Board finds that the veteran was 
given constructive notice of the type and kind of evidence 
needed to prevail in this claim in other correspondence.  See 
Mayfield v. Nicholson, No. 02-1077 (U.S. Vet. App. Dec. 21, 
2006).  Specifically, as noted above, the January 2005 VCAA 
notice provided the veteran with notice of the type and kind 
of evidence needed to substantiate a claim for an increased 
evaluation in general.  Moreover, the July 2003 statement of 
the case provided the veteran with notice of both the old and 
new regulations governing the evaluation of scars, thus 
providing the specific manifestations the evidence needed to 
show to obtain an evaluation greater than that currently 
assigned.  

Although the timing of the VCAA notice did not comply with 
the requirement that the notice must precede the 
adjudication, and the VCAA letter, once issued, did not 
correctly identify the issue of increased evaluation for the 
residual scar, the actions described above cured the 
procedural defects because the veteran had a meaningful 
opportunity to participate effectively in the processing of 
his claim.  He had the opportunity to submit additional 
argument and evidence, which he did, and he had the 
opportunity to testify as to the issue before the undersigned 
Acting Veterans Law Judge and a hearing officer sitting at 
the local RO, which he also did.  In his communications with 
VA, he demonstrated his understanding of the type and kind of 
evidence necessary to prevail in his claims.  For these 
reasons, the veteran has not been prejudiced by the timing of 
the VCAA notice, or the lack of identification of the issue 
of increased evaluation for the residual scar.  There is no 
indication that the outcomes of the claim has been affected, 
as all evidence received has been considered by the RO.  For 
these reasons, the timing of the VCAA notice was not 
prejudicial.  Mayfield v. Nicholson, 444 F.3d 1328 (2006).  

During the pendency of this appeal, the Court further 
redefined the requirements of the VCAA to include notice that 
a disability rating and an effective date for award of 
benefits would be assigned if service connection is awarded.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
The Board interprets the ruling in Dingess/Hartman as 
applying to any matter involving an award of a disability 
rating and/or an effective date for award of benefits.  The 
January 2005 VCAA letter did not provide the appellant with 
notice of the potential disability ratings, or laws regarding 
an effective date for any grant of service connection.  
However, sufficient notice was provided in March 2006.  
Therefore, VA's duty to notify the appellant has been 
satisfied.  

Under 38 U.S.C.A. Section 5103A, VA must make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate the claims.  The RO obtained VA 
treatment records and private medical records and afforded 
the veteran VA examinations.  As the veteran has not 
identified additional records, pertinent to the claim, which 
have not been obtained or sought by VA, the Board concludes 
that no further assistance to the veteran in developing the 
facts pertinent to the claim is required to comply with the 
duty to assist.  It appears that all known and available 
records relevant to the issue here on appeal have been 
obtained and are associated with the veteran's claims file, 
and the veteran does not appear to contend otherwise.  Thus, 
the Board finds that VA has done everything reasonably 
possible to notify and to assist the veteran and that no 
further action is necessary to meet the requirements of the 
VCAA.  The Board concludes, therefore, that decisions on the 
merits at this time do not violate the VCAA, nor prejudice 
the appellant under Bernard v. Brown, 4 Vet. App. 384 (1993).

Based on the foregoing, the Board finds that the veteran has 
not been prejudiced by a failure of VA in its duty to assist, 
and that any violation of the duty to assist could be no more 
than harmless error.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).


ORDER

And evaluation in excess of 10 percent for residual scar, GSW 
left forearm, is denied.

An initial evaluation of 40 percent, and no more, for 
postoperative residuals of hemigastrectomy and vagotomy is 
granted, subject to the laws and regulations governing the 
award of monetary benefits.


____________________________________________
T. STEPHEN ECKERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


